Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

 Status of Claims
2.    Applicant’s amendment dated November 19th, 2020 responding to the Office Action September 24th, 2020 provided in the rejection of claims 1-20.
3.    Claims 1-2, 10-20 have been amended.
4.    Claims 1-20 are pending in the application, of which claims 1, 10 and 19 are in independent form and which have been fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 3-6, 8-10, 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Pub. No. 2013/0121591 A1 – herein after Hill) in view of Philipp et al. (DE102015200775 – art of record – herein after Philipp).

Regarding claim 1. 
Hill discloses 
A computer-implemented method for determining a cognitive reaction to a software application update (determine an emotion state of the subject to modifying execution of the application – See Figs 1 and 2.  Application user interfaces can be improved by dynamically modifying the application's behavior based on observed emotional states of a subject – See paragraph [0016]), the method comprising: 
determining that a software application update is received for a software application executing on a computing device and results in an updated software application (Application user interfaces can be improved by dynamically modifying the application's behavior based on observed emotional states of a subject…The observations may be used to determine that the user is, for example, growing bored with the game.  In response to this determination, the game may change to present additional challenges to the user in an effort to increase user interest – See paragraph [0016].  The emotional state determination discussed above can be automatically accomplished from the observed emotional indicators and applied in real-time, or near 
in response to determining that the software application update has been received (The observations may be used to determine that the user is, for example, growing bored with the game.  In response to this determination, the game may change to present additional challenges to the user in an effort to increase user interest – See paragraph [0016]), acquiring, via at least one sensor, sensor data associated with a user of the updated software application (The emotional state determination… can be automatically accomplished from the observed emotional indicators and applied in real-time, or near real-time to modify the described applications – See paragraph [0020]); and 
determining, based on the sensor data, at least one of a cognitive workload or an emotional state associated with a user interaction with a feature of the updated software application (An emotional state of the subject can be determined based on the sequence of visual observations.  Execution of the application can be modified from a baseline execution using the emotional state – See Abstract.  The emotional state indicates surprise, alarm, or other emotional state that can indicate a problem, the monitor may changes to alert (e.g., via sound, changed text, changed colors, paging the user, etc.) the nurse.  In an example, the user can be an automated system, such as a car control system.  In this example, the subject can be the car's driver – See paragraph [0017]. Modules an application can better interact with its users.  Such use of observed emotional data can provide better outcomes in user interface interactions – See paragraphs [0027] and [0102]).

determining, based on the sensor data, at least one of a cognitive workload.
Philipp discloses
determining, based on the sensor data (evaluation of an emotional state and a cognitive load of a driver of a means of locomotion. In step SI 00, the driver's physiological parameter is detected by sensors - See paragraph [0035]), at least one of a cognitive workload associated with a user interaction (a driver's interaction is detected by information technology to an operating element of the means of locomotion... a traffic situation of the means of locomotion is determined and using the physiological parameter... determines the cognitive load on the driver - See paragraph [0035]) with a feature of the updated software application (an adjustment of the driver's environment over a combinatorics of air, light, air, etc. driver assistance is done to improve the performance or of the driver's well-being. Here, an operating state of a driver assistance system is changed such that the Arousal Arousal value of an ideal value (reference value) is changed in direction. Of course, the foregoing method can be used as closed loop (engl.: closed-loop) are carried out, so that after step S500 automatically with the execution of the step SI 00 is continued of the driver for detecting a physiological parameter - See paragraph [0035]. The present invention relates to a device, a driver assistance system, a means and a method for independent evaluation of an emotional state and a cognitive load of a driver of a means of locomotion (hereinafter "driver"). In particular, the present invention relates to assisting a driver of a means of taking into account a state of emotional and cognitive load - See paragraph [0001]. Examiner notes that driver assistance is as software application and 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Philipp’s teaching into Hill’s invention because incorporating Philipp’s teaching would enhance Hill to enable to assisting a driver of taking into account a state of emotional and cognitive load as suggested by Philipp (paragraph [0001]).

Regarding claim 3, the computer-implemented method of claim 1, 
Hill discloses
wherein the sensor data includes at least one image of the user of the software application (the correlation can be a representation of the emotional state in a modified sequence of images correlated to the stimulus.  For example, the video of the stimulus (e.g., of a product on the shelves at the grocery store) can be modified to place an emotional rating proximate to the product – See paragraph [0029]), and wherein determining the at least one of the cognitive workload or the emotional state comprises analyzing the at least one image of the user of the software application (In an example, the stimulus can be captured (e.g., in a picture or label) and placed on video of the subject 125 during observance of the emotional state.  This placing can include color coding, or other manipulations, to visually identify a specific emotion, or an emotional summarization (e.g., like, dislike, etc.) – See paragraph [0029]).

Regarding claim 4, the computer-implemented method of claim 1,

wherein the sensor data includes at least one of a heartrate, a breathing rate, or a galvanic skin response of the user (For this psycho-physiological signals such as to measure a change in the language (tremor in his voice suggests anxiety) or heart rate (higher heart rate indicates anxiety / stress, but can also be higher mental cognitive load conditions point) as well as the galvanic skin conductance (these increases in stress) can be detected by known sensors – See paragraph [0004]), and wherein determining the at least one of the cognitive workload or the emotional state comprises analyzing the at least one of the heartrate, the breathing rate, or the galvanic skin response of the user (allow the individually differentiated quantification of emotional and cognitive states and the selection of individual actions by the actuator installed in the vehicle, which should change the respective state. This is done based on whether the user's emotional or cognitive status should be changed – See paragraph [0042]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Philipp’s teaching into Hill’s invention because incorporating Philipp’s teaching would enhance Hill to enable to evaluate the emotional state and / or based on the second evaluation of the cognitive load of the driver, a mode of operation of the means are adapted to positively influence as suggested by Philipp (paragraph [0016]).

Regarding claim 5, the computer-implemented method of claim 1, 
Hill discloses

detecting that a human-machine interface is displaying a graphical element associated with the feature (the media aspect can span a subset of the sequence of visual observations.  For example, the media source can be a video stream and the media aspect can be a part of a scene, such as a region of the screen over a number of frames of the video stream.  Other media aspects can include particular frames, features of the subject's face or body – See paragraph [0093]); and 
correlating the at least one of the cognitive workload or the emotional state with a time that the graphical element was displayed (the baseline state can be determined dynamically by observing the subject 125 for a period of time.  In an example, a threshold can be determined.  This threshold can be used to demarcate an acceptable user experience from one that has become too frustrating, difficult, or otherwise undesirable – See paragraphs [0024-0030]).

Regarding claim 6, the computer-implemented method of claim 1, 
Hill discloses
further comprising: 
detecting that a human-machine interface is displaying a graphical element associated with the feature (the media aspect can span a subset of the sequence of visual observations.  For example, the media source can be a video stream and the media aspect can be a part of a scene, such as a region of the screen over a number of frames of the video stream.  Other media aspects can include particular frames, features of the subject's face or body – See paragraph [0093]); 
detecting that the user has interacted with the graphical element (Such use of observed emotional data can provide better outcomes in user interface interactions – See paragraph [0027]); and 
correlating a time that the graphical element was displayed with a time at which the user interacted with the graphical element (interactive application…the baseline state can be determined dynamically by observing the subject for a period of time…a manual coder can have the playback automatically slowed during interesting periods and, possibly, speed up at less interesting periods – See paragraphs [0030-0031, 0089]).

Regarding claim 8, the computer-implemented method of claim 1,
Philipp discloses
further comprising causing the at least one of the cognitive workload or the emotional state to be transmitted via a telemetrics system via a communications network (an operating state of a driver assistance system and / or a transmission / chassis and / or an adjustment may be one light source – See page 3).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Philipp’s teaching into Hill’s invention because incorporating Philipp’s teaching would enhance Hill to enable to adapt the operating state of transmission as suggested by Philipp (paragraph [0016]).

Regarding claim 9, the computer-implemented method of claim 1, 
Hill discloses
wherein the emotional state comprises an emotional arousal level and an emotional valence level (Engagement (e.g., impact or intensity) represents the degree of emotional response by a subject.  For example, without regard to the type of emotion observed, high engagement represents strong emotion while a low engagement represents little or no emotional response.  Appeal (e.g., valence) represents whether the emotion was positive or negative – See paragraph [0041] and Fig. 3).

Regarding claim 10. 
Hill discloses
One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors (paragraph [0100]), cause the one or more processors to determine a cognitive reaction to a software application update (determine an emotion state of the subject to modifying execution of the application – See Figs 1 and 2.  Application user interfaces can be improved by dynamically modifying the application's behavior based on observed emotional states of a subject – See paragraph [0016]), by performing the steps of: 
determining that a software application update is received for a software application executing on a computing device and results in an updated software application (Application user interfaces can be improved by dynamically modifying the application's behavior based on observed emotional states of a subject…The observations may be used to determine that the user is, for example, growing bored with the game.  In response to this determination, the game may change to present additional challenges to the user in an effort to increase user interest – See paragraph 
in response to determining that the software application update has been received (The observations may be used to determine that the user is, for example, growing bored with the game.  In response to this determination, the game may change to present additional challenges to the user in an effort to increase user interest – See paragraph [0016]), acquiring, via at least one sensor, sensor data associated with a user of the updated software application (The emotional state determination… can be automatically accomplished from the observed emotional indicators and applied in real-time, or near real-time to modify the described applications – See paragraph [0020]); and 
determining, based on the sensor data, at least one of a cognitive workload, an emotional arousal level, or an emotional valence level associated with a user interaction with a feature of the updated software application (modules an application can better interact with its users.  Such use of observed emotional data can provide better outcomes in user interface interactions.  Appeal (e.g., valence) represents whether the emotion was positive or negative.  Thus, an emotional reaction that has high engagement with low appeal can be mapped into the illustrated "Danger Zone".  The pertinent zone for modifying an application can vary depending on the circumstance – See paragraphs [0027 and 0041]).
Hill does not disclose
determining, based on the sensor data, at least one of a cognitive workload.

determining, based on the sensor data (evaluation of an emotional state and a cognitive load of a driver of a means of locomotion. In step SI 00, the driver's physiological parameter is detected by sensors - See paragraph [0035]), at least one of a cognitive workload associated with a user interaction (a driver's interaction is detected by information technology to an operating element of the means of locomotion... a traffic situation of the means of locomotion is determined and using the physiological parameter... determines the cognitive load on the driver - See paragraph [0035]) with a feature of the updated software application (an adjustment of the driver's environment over a combinatorics of air, light, air, etc. driver assistance is done to improve the performance or of the driver's well-being. Here, an operating state of a driver assistance system is changed such that the Arousal Arousal value of an ideal value (reference value) is changed in direction. Of course, the foregoing method can be used as closed loop (engl.: closed-loop) are carried out, so that after step S500 automatically with the execution of the step SI 00 is continued of the driver for detecting a physiological parameter - See paragraph [0035]. The present invention relates to a device, a driver assistance system, a means and a method for independent evaluation of an emotional state and a cognitive load of a driver of a means of locomotion (hereinafter "driver"). In particular, the present invention relates to assisting a driver of a means of taking into account a state of emotional and cognitive load - See paragraph [0001]. Examiner notes that driver assistance is as software application and features of updated software application/driver assistant system are as a user interface, video, audio, input, output screen - See paragraph [0034]).


Regarding claim 12, the one or more non-transitory computer-readable storage media of claim 10, 
Hill discloses
wherein the sensor data includes at least one image of the user of the software application (the correlation can be a representation of the emotional state in a modified sequence of images correlated to the stimulus.  For example, the video of the stimulus (e.g., of a product on the shelves at the grocery store) can be modified to place an emotional rating proximate to the product – See paragraph [0029]), and wherein determining the at least one of the cognitive workload, the emotional arousal level, or the emotional valence level comprises analyzing the at least one image of the user of the software application (In an example, the stimulus can be captured (e.g., in a picture or label) and placed on video of the subject 125 during observance of the emotional state.  This placing can include color coding, or other manipulations, to visually identify a specific emotion, or an emotional summarization (e.g., like, dislike, etc.).  Appeal (e.g., valence) represents whether the emotion was positive or negative.  Thus, an emotional reaction that has high engagement with low appeal can be mapped 

Regarding claim 13, the one or more non-transitory computer-readable storage media medium of claim 10, 
Philipp discloses
wherein the sensor data includes at least one of a heartrate, a breathing rate, or a galvanic skin response of the user (For this psycho-physiological signals such as to measure a change in the language (tremor in his voice suggests anxiety) or heart rate (higher heart rate indicates anxiety / stress, but can also be higher mental cognitive load conditions point) as well as the galvanic skin conductance (these increases in stress) can be detected by known sensors – See paragraph [0004]), and wherein determining the at least one of the cognitive workload, the emotional arousal level, or the emotional valence level comprises analyzing the at least one of the heartrate, the breathing rate, or the galvanic skin response of the user (allow the individually differentiated quantification of emotional and cognitive states and the selection of individual actions by the actuator installed in the vehicle, which should change the respective state. This is done based on whether the user's emotional or cognitive status should be changed – See paragraph [0042]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Philipp’s teaching into Hill’s invention because incorporating Philipp’s teaching would enhance Hill to enable to evaluate the emotional state and / or based on the second evaluation of the cognitive load of the driver, a mode 

Regarding claim 14, the one or more non-transitory computer-readable storage media of claim 10, 
Hill discloses
further comprising: 
detecting that a human-machine interface is displaying a graphical element associated with the feature (the media aspect can span a subset of the sequence of visual observations.  For example, the media source can be a video stream and the media aspect can be a part of a scene, such as a region of the screen over a number of frames of the video stream.  Other media aspects can include particular frames, features of the subject's face or body – See paragraph [0093]); and 
correlating the at least one of the cognitive workload, the emotional arousal level, or the emotional valence level with a time that the graphical element was displayed (the baseline state can be determined dynamically by observing the subject 125 for a period of time.  In an example, a threshold can be determined.  This threshold can be used to demarcate an acceptable user experience from one that has become too frustrating, difficult, or otherwise undesirable.  Appeal can be determined by identifying particular emotions expressed by the subject.  For example, anger can push an appeal rating lower while happiness can push an appeal rating higher – See paragraphs [0030 and 0041-0042]).

Regarding claim 15, recites the same as limitations as rejected claim 6 above.

Regarding claim 17, the one or more non-transitory computer-readable storage media of claim 10, 
Hill discloses
wherein the steps further comprise: 
detecting that a human-machine interface is displaying a graphical element associated with the feature (the media aspect can span a subset of the sequence of visual observations.  For example, the media source can be a video stream and the media aspect can be a part of a scene, such as a region of the screen over a number of frames of the video stream.  Other media aspects can include particular frames, features of the subject's face or body – See paragraph [0093]); 
correlating the emotional valence level with a time that the graphical element was displayed (the baseline state can be determined dynamically by observing the subject 125 for a period of time.  In an example, a threshold can be determined.  This threshold can be used to demarcate an acceptable user experience from one that has become too frustrating, difficult, or otherwise undesirable.  Appeal can be determined by identifying particular emotions expressed by the subject.  For example, anger can push an appeal rating lower while happiness can push an appeal rating higher – See paragraphs [0030 and 0041-0042]); 
detecting that the emotional valence level is associated with a positive emotional state (Appeal (e.g., valence) represents whether the emotion was positive or negative – See paragraphs [0040-0041]); and 
in response, retaining the feature of the updated software application (a sequence of visual observations of a subject during execution of an application can be received.  In an example, the subject can be continuous monitored during the application's execution to obtain the sequence of visual observations – See paragraphs [0031, 0034, 0036 and 0041]).

Regarding claim 18, the one or more non-transitory computer-readable storage media of claim 10, 
Hill discloses
wherein the steps further comprise: 
detecting that a human-machine interface is displaying a graphical element associated with the feature (the media aspect can span a subset of the sequence of visual observations.  For example, the media source can be a video stream and the media aspect can be a part of a scene, such as a region of the screen over a number of frames of the video stream.  Other media aspects can include particular frames, features of the subject's face or body – See paragraph [0093]); 
correlating the emotional valence level with a time that the graphical element was displayed (the baseline state can be determined dynamically by observing the subject 125 for a period of time.  In an example, a threshold can be determined.  This threshold can be used to demarcate an acceptable user experience from one that has become too frustrating, difficult, or otherwise undesirable.  Appeal can be determined by identifying particular emotions expressed by the subject.  For 
detecting that the emotional valence level is associated with a negative emotional state (Appeal (e.g., valence) represents whether the emotion was positive or negative – See paragraphs [0040-0041]); and 
in response, replacing the feature of the updated software application with a previous version of the feature (the modification module 115 can be configured to select a next element from the plurality of alternative items to replace the current element – See paragraphs [0031, 0040, 0076, 0112, 0122]).

Regarding claim 19. 
Hill discloses
 A system (Fig. 12 -- Hill), comprising: 
a driver monitoring system (the user can be an automated system, such as a car control system.  In this example, the subject can be the car's driver – See paragraph [0017] –Hill and in the context of driving a monitoring of the cognitive and emotional state – See paragraph [0003] --Philipp); and 
a cognition analysis system coupled to the driver monitoring system (paragraph [0017] – Hill) and configured to perform the steps of: 
Regarding claim 19, recites the same limitations as rejected claim 1 above.

6.	Claims 2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill and Philipp as applied to claims 1, 10 and 19 respectively above, Dean et al. (US Pub. No. 2019/0049968 A1 –art of record -- herein after Dean).

Regarding claim 2, the computer-implemented method of claim 1, 
Dean discloses
wherein determining that the software application update has been received comprises determining that an over-the-air update associated with the software application has been installed on the computing device (Items 10-27 of Table 1 are updateable via a software update locally or over the air from a server (e.g. 910 FIG. 9) or a connected device (e.g. 902). Table 2 shows items 28-42 that are set at design time. The addition of a new model may require a change to one or more of these values which would then be loaded by the S-MMS controller - See paragraph [0402].  The user reports 3102 list includes one or more built-in user sensor data elements (i.e. defined locations in a table or database structure for which sensor values or data related to a sensor is stored or located) that are set at design time or updated with a software update installed by a technician if one or more sensors are added to the S-MMS 18 – See paragraph [0459]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Dean’s teaching into Hill’s and Philipp’s inventions because incorporating Dean’s teaching would enhance Hill and Philipp to enable to update software over the air from server as suggested by Dean (paragraphs [0394,0402]).

Regarding claim 11, recites the same limitations as rejected claim 2 above.
Regarding claim 20, recites the same limitations as rejected claim 2 above.

7.	Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill and Philipp as applied to claims 1 and 10 respectively above, and further in view of Osotio et al. (US Pub. No. 2018/0314980 A1 –art of record -- herein after Osotio).

Regarding claim 7, the computer-implemented method of claim 1,
Osotio discloses
further comprising storing the at least one of the cognitive workload or the emotional state in a memory for subsequent retrieval and analysis (Fig. 3, data collection 310 store in data store 312. If the learning model determines a user is receptive to learning and sets the Ul and/or behavior accordingly. Subsequently, the learning model determines that the user is not responding well to the Ul and/or behavior by monitoring the user's biometrics, the wav the user is interacting with the application, and other such data -See paragraph [0019]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Osotio’s teaching into Hill’s and Philipp’s inventions because incorporating Osotio’s teaching would enhance Hill and Philipp to enable to store data collection into data store as suggested by Osotio (Fig. 3).

Regarding claim 16, the one or more non-transitory computer-readable storage media medium of claim 10,  
Osotio discloses
wherein the steps further comprise storing the at least one of the cognitive workload, the emotional arousal level, or the emotional valence level in a memory for subsequent retrieval and analysis (Fig. 3, data collection 310 store in data store 312. If the learning model determines a user is receptive to learning and sets the Ul and/or behavior accordingly. Subsequently, the learning model determines that the user is not responding well to the Ul and/or behavior by monitoring the user's biometrics, the wav the user is interacting with the application, and other such data -See paragraph [0019]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Osotio’s teaching into Hill’s and Philipp’s inventions because incorporating Osotio’s teaching would enhance Hill and Philipp to enable to store data collection into data store as suggested by Osotio (Fig. 3).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Humble et al. (US Pub. No. 2019/0188650 A1) discloses performing a planning action, via a time management software platform, to adjust the scheduled task based on the specification of the cognitive goal and the at least one of the cognitive state and the contextual state of the user – See Abstract and specification for more details.
Bender et al. (US Pub. No. 2018/0197150 A1) discloses the processor(s) determines, based on data from the first sensor(s) and the record for each activity, emotional states of the individual throughout each activity of the identified activities.  The processor(s) generates a rule representing relationships between events during each activity and emotional state of the participant and recommends a schedule of future activities – See Abstract.
Woo et al. (US Pub. No. 2019/0325240 A1) discloses determine a driver's emotion and increase the driver's convenience in accordance with the driver's emotion.  Among them, there is a technology using biometrics to determine the driver's emotion – See paragraph [0004].
Suzuki et al. (US Pub. No. 2020/0272529 A1) discloses if it has been determined that the external device is set as the communication target, a verifying unit verifies a version of the external application executed in the external device.  If the verified version is no earlier than a threshold, an execution controlling unit executes the internal application.  If the verified version is older than the threshold, an informing unit issues a warning – See Abstract and specification for more details.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/Examiner, Art Unit 2192